—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Health, dated December 3, 1986, which denied an application of the petitioner for an increase in its 1984 third-party reimbursement rates, the appeal is from so much of a judgment of the Supreme Court, Westchester County (Rosato, J.), entered October 17, 1989, as annulled that determination and directed the appellants to recalculate the petitioner’s rates so as to account for the reasonable and necessary costs incurred by the petitioner in connection with its approved expansion project.
Ordered that the judgment is affirmed insofar as appealed *624from, with costs, for reasons stated by Justice Rosato at the Supreme Court. However, nothing contained therein shall prevent the appellants from applying the provisions of 10 NYCRR 86-1.17 (a) (4) as it existed prior to November 16, 1983, in determining the reimbursement rates herein. Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.